A second petition for submission of proposed apportionment plans for the Michigan Legislature, submitted by four members of the Commission on Legislative Apportionment, and a response thereto, submitted by the other four members of the commission, have been received and considered. No proposed apportionment plan accompanied the petition or response and none has, to date, been filed with the Court. The petition expressly states that it is believed that this Court has not “ruled that the submission of such a proposed plan is a jurisdictional requisite for the granting of preliminary relief, or for the assumption of jurisdiction by this Court”.
We view our brief order in this same matter, dated February 3, 1982, as a clear statement that the submission of such a proposed plan is a prerequisite for action in this matter by this Court. Because action by this Court is again requested by all of the members of the commission and may otherwise be delayed to the detriment of all concerned, the following conditional invitation is issued.
Each party to this matter who has filed a proposed apportionment plan on or before 4 p.m., Monday, February 22, 1982, is invited to appear, by counsel or otherwise, at the Supreme Court hearing room *1115at 10:30 a.m., on Tuesday, February 23, 1982, to address this Court on the matters contained in the petitions and response heretofore submitted to this Court and to address the following questions:
1. If this Court acquires responsibility in the subject matter of reapportionment on the filing of one or more plans by a member or members of the commission after suitable proof that a majority of the commission cannot agree on a plan, is this Court’s authority to act limited to "determining which plan complies most accurately with the constitutional requirements” and directing that such plan "be adopted by the commission and published as provided” in the constitution?
2. If this Court should vote on each of several plans submitted by members of the commission and determine that no such plan complies most accurately with the constitutional requirements, is the Court’s responsibility in the subject matter exhausted thereby? If the Court’s responsibility is not thereby exhausted what alternatives are open to it?